UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12762 MID-AMERICA APARTMENT COMMUNITIES, INC. (Exact name of registrant as specified in its charter) TENNESSEE 62-1543819 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6, SUITE 300 MEMPHIS, TENNESSEE (Address of principal executive offices) (Zip Code) (901) 682-6600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Number of Shares Outstanding Class at July 20, 2009 Common Stock, $0.01 par value MID-AMERICA APARTMENT COMMUNITIES, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of June 30, 2009 (Unaudited) and December 31, 2008 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2009 (Unaudited) and 2008. 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2009 (Unaudited) and 2008. 4 Notes to Condensed Consolidated Financial Statements (Unaudited). 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 28 Item 4T. Controls and Procedures. 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 3. Defaults Upon Senior Securities. 35 Item 4. Submission of Matters to a Vote of Security Holders. 35 Item 5. Other Information. 35 Item 6. Exhibits. 36 Signatures 37 Mid-America Apartment Communities, Inc. Condensed ConsolidatedBalanceSheets June 30, 2009 (Unaudited) and December 31, 2008 (Dollars in thousands, except per share data) June 30, 2009 December 31, 2008 Assets: Real estate assets: Land Buildings and improvements Furniture, fixtures and equipment Capital improvements in progress Less accumulated depreciation Land held for future development Commercial properties, net Investments in real estate joint ventures Real estate assets, net Cash and cash equivalents Restricted cash Deferred financing costs, net Other assets Goodwill Assets held for sale Total assets Liabilities and Shareholders' Equity: Liabilities: Notes payable Accounts payable Fair market value of interest rate swaps Accrued expenses and other liabilities Security deposits Liabilities associated with assets held for sale Total liabilities Redeemable stock Shareholders' equity: Preferred stock, $0.01 par value per share, 20,000,000 shares authorized, $155,000 or $25 per share liquidation preference; 8.30% Series H Cumulative Redeemable Preferred Stock, 6,200,000 shares authorized, 6,200,000 shares issued and outstanding 62 62 Common stock, $0.01 par value per share, 50,000,000 shares authorized; 28,224,270 and 28,224,708 shares issued and outstanding at June 30, 2009, and December 31, 2008, respectively (1) Additional paid-in capital Accumulated distributions in excess of net income Accumulated other comprehensive income Total Mid-America Apartment Communities, Inc. shareholders' equity Noncontrolling interest Total Equity Total liabilities and equity Number of shares issued and outstanding represent total shares of common stock regardless of classification on the consolidated balance sheet. The number of shares classified as redeemable stock on the consolidated balance sheet for June 30, 2009 and December 31, 2008, are 53,832 and 48,579, respectively. See accompanying notes to consolidated financial statements. Mid-America Apartment Communities, Inc. Condensed Consolidated Statements of Operations Three and six months ended June 30, 2009 (Unaudited) and 2008 (Dollars in thousands, except per share data) Three months ended Six months ended June 30, June 30, Operating revenues: Rental revenues Other property revenues Total property revenues Management fee income 63 61 89 Total operating revenues Property operating expenses: Personnel Building repairs and maintenance Real estate taxes and insurance Utilities Landscaping Other operating Depreciation Total property operating expenses Acquisition expenses - - Property management expenses General and administrative expenses Income from continuing operations before non-operating items Interest and other non-property income 68 Interest expense Loss on debt extinguishment - - Amortization of deferred financing costs Net casualty gains (loss) and other settlement proceeds - Loss on sale of non-depreciable assets - - - Income from continuing operations before loss from real estate joint ventures Loss from real estate joint ventures Income from continuing operations Discontinued operations: Income from discontinued operations before gain (loss) on sale Gain (loss) on sale of discontinued operations Consolidated net income Net income attributable to noncontrolling interests Net income attributable to Mid-America Apartment Communities, Inc. Preferred dividend distributions Net income available for common shareholders Weighted average shares outstanding (in thousands): Basic Effect of dilutive stock options 79 80 Diluted Net income available for common shareholders Discontinued property operations Income from continuing operations available for common shareholders Earnings per share - basic: Income from continuing operations available for common shareholders Discontinued property operations - Net income available for common shareholders Earnings per share - diluted: Income from continuing operations available for common shareholders Discontinued property operations - Net income available for common shareholders Dividends declared per common share See accompanying notes to consolidated financial statements. Mid-America Apartment Communities, Inc. Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2009 (Unaudited) and 2008 (Dollars in thousands) Cash flows from operating activities: Consolidated net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of deferred financing costs Stock compensation expense Stock issued to employee stock ownership plan - Redeemable stock issued Amortization of debt premium Loss from investments in real estate joint ventures Loss on debt extinguishment - Derivative interest expense Loss on sale of non-depreciable assets - 3 (Gain) loss on sale of discontinued operations Gains on disposition within real estate joint ventures - Net casualty loss (gains) and other settlement proceeds Changes in assets and liabilities: Restricted cash Other assets Accounts payable Accrued expenses and other 3 Security deposits Net cash provided by operating activities Cash flows from investing activities: Purchases of real estate and other assets Improvements to existing real estate assets Renovations to existing real estate assets Development Distributions from real estate joint ventures 95 1 Contributions to real estate joint ventures Proceeds from disposition of real estate assets Net cash used in investing activities Cash flows from financing activities: Net change in credit lines Principal payments on notes payable Payment of deferred financing costs Repurchase of common stock Proceeds from issuances of common shares and units Distributions to noncontrolling interests Dividends paid on common shares Dividends paid on preferred shares Net cash (used in) provided by financing activities Net decrease in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental disclosure of cash flow information: Interest paid Supplemental disclosure of noncash investing and financing activities: Accrued construction in progress Interest capitalized Marked-to-market adjustment on derivative instruments Reclass of redeemable stock from equity to liabilities $ - See accompanying notes to consolidated financial statements. Mid-America Apartment Communities, Inc.
